IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-30191
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RONALD JOSEPH FAVORS, JR.,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-60045-1
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald Joseph Favors, Jr., pleaded guilty to possession with

intent to distribute over 50 grams of cocaine base.     The district

court granted Favors an out-of-time appeal.    On appeal he

contends that the district court erroneously included the

quantities of three prior drug purchases as part of the relevant

conduct for sentencing purposes.   This court reviews for clear

error the district court’s determination of what constitutes

relevant conduct.    United States v. Wall, 180 F.3d 641, 644 (5th

Cir. 1999).    The district court’s drug-quantity determination is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30191
                                 -2-

also reviewed for clear error.    United States v. Torres, 114 F.3d

520, 527 (5th Cir. 1997).

     Favors bought cocaine base from the same source on four

occasions within four months, including the incident to which he

pleaded guilty.   The purpose of the conduct and mode of operation

were similar in each instance.    The district court did not commit

clear error in considering these purchases relevant conduct for

sentencing purposes.   See, e.g., United States v. Ocana,    204

F.3d 585, 589-90 (5th Cir.), cert denied, 121 S. Ct. 192 (2000)

(unlawful conduct within one year was relevant); United States v.

Bethley, 973 F.2d 396, 400-401 (5th Cir. 1992) (drug purchases

from same source within six months constituted relevant conduct).

The district court correctly relied on the Presentence Report for

the factual basis of the relevant-conduct determination and for

the drug-quantity calculations.    See United States v.

Puig-Infante, 19 F.3d 929, 943 (5th Cir. 1994) (court may rely on

Presentence Report absent rebuttal evidence).

     The sentence imposed by the district court was not in

violation of law, the result of an incorrect guideline

application, or a departure from the applicable guideline range.

United States v. Vital, 68 F.3d 114, 117 (5th Cir. 1995).    It is

AFFIRMED.